576 P.2d 748 (1978)
MID-CENTURY INSURANCE COMPANY, a California Corporation, Petitioner,
v.
The Honorable Joseph S. Pavlikowski, Judge of the Eighth Judicial District Court for the State of Nevada, in and for the County of Clark, Vincent J. Cherubini and Anna J. Cherubini, Respondents.
No. 10189.
Supreme Court of Nevada.
April 6, 1978.
*749 Thorndal & Liles, Ltd. and Robert W. Austin, Las Vegas, for petitioner.
James L. Buchanan, II, Las Vegas, for respondents.

OPINION
PER CURIAM:
In this original proceeding petitioner attempts to compel the district court to annul its order granting partial summary judgment for Cherubini and wife against petitioner Mid-Century Insurance Company's fixing the Company's liability for fire loss incurred by the insureds Cherubinis. The issue of damages has not been tried. NRCP 56(c). The judgment, therefore, is not a final judgment, cf. Dzack v. Marshall, 80 Nev. 345, 393 P.2d 610 (1964), and may not be reviewed by this Court except by permissive appeal. NRCP 54(b); NRAP 3A(b).

* * * * * *
Proceedings dismissed.